Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES SECOND QUARTER RESULTS MONDOVI, Wis., July 14, 2015 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported a 5.4% increase in net income to $8.4 million, or 25 cents per diluted share, for the second quarter ended June 30, 2015, from $7.9 million, or 24 cents per diluted share, for the second quarter of 2014. For the six-month period ended June 30, 2015, net income increased 40.4% to $18.5 million, or 55 cents per diluted share, compared with $13.2 million, or 39 cents per diluted share, for the first six months of 2014. As previously reported, results for the first six months of 2015 included a gain on the disposition of a facility of $3.7 million, or 6 cents per diluted share, which occurred as part of the Company’s ongoing program to expand and update the footprint of its facilities throughout the United States. Operating revenue, net of fuel surcharges, improved 6.1% to $143.9 million for the second quarter of 2015 from $135.7 million for the second quarter of 2014, and improved 8.1% to $284.6 million for the first six months of 2015 from $263.2 million for the first six months of 2014. These improvements were primarily due to the continued growth of Marten’s dedicated operations. Operating revenue was $163.6 million for the 2015 quarter compared with $168.4 million for the 2014 quarter, and was $324.9 million for the 2015 six-month period compared with $327.8 million for the 2014 six-month period. Fuel surcharge revenue decreased to $19.7 million for the second quarter of 2015 from $32.7 million for the 2014 quarter, and decreased to $40.2 million for the 2015 six-month period from $64.6 million for the 2014 six-month period. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, improved to 90.2% for the second quarter of 2015 from 90.5% for the second quarter of 2014. The ratio improved to 88.9% for the 2015 six-month period from 91.8% for the 2014 six-month period. The operating ratio, net of both fuel surcharges and the gain on the facility disposition, improved to 90.2% for the six-month period ended June 30, 2015. Chairman and Chief Executive Officer Randolph L. Marten said, “We are encouraged by our continued growth in both our profitability and tractor fleet size, with our average truckload and dedicated tractor count up 201 tractors, or 9.2%, over last year’s second quarter. Looking forward to the third quarter and beyond, we secured multi-year dedicated contracts for an additional 279 tractors in this year’s second quarter. We believe the demand for our customized dedicated transportation solutions will continue to result in further growth and remain confident about our position to capitalize on growth opportunities across all of our business units.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States. Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. Beginning with the fourth quarter of 2014, Marten Transport moved from two to four financial reporting segments. Marten now reports its operating results in Truckload, Dedicated, Intermodal and Brokerage segments instead of the previously reported Truckload and Logistics segments. The reporting of prior periods has been updated to reflect this change. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Executive Vice President and Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Checks issued in excess of cash balances $ - $ Accounts payable and accrued liabilities Insurance and claims accruals Total current liabilities Long-term debt - Deferred income taxes Total liabilities Stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 96,000,000 shares authorized; 33,618,595 shares at June 30, 2015, and 33,418,829 shares at December 31, 2014, issued and outstanding Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ M ARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Six Months Ended June 30, Ended June 30, (In thousands, except per share information) Operating revenue $ Operating expenses (income): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Gain on disposition of facility - - ) - Other Total operating expenses Operating income Other 6 ) 21 ) Income before income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per common share $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended June 30, June 30, June 30, (Dollars in thousands) 2015 vs. 2014 2015 vs. 2014 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue Total operating revenue $ $ $ ) )% Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Six Months Six Months Six Months Ended Ended Ended June 30, June 30, June 30, (Dollars in thousands) 2015 vs. 2014 2015 vs. 2014 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue Total operating revenue $ $ $ ) )% Operating income: Truckload $ $ $ % Dedicated Intermodal Brokerage Total operating income before gain on disposition of facility Gain on disposition of facility - N/A Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio before gain on disposition of facility % % Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30, Ended June 30, Truckload Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Dedicated Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Intermodal Segment: Revenue (in thousands) $ Loads Average tractors 91 94 Brokerage Segment: Revenue (in thousands) $ Loads At June 30, 2015 and June 30, 2014: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Six Months Ended June 30, Ended June 30, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 58 and 35 tractors as of June 30, 2015, and 2014, respectively. Represents the percentage of miles for which the company is not compensated.
